Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.
 
Response to Arguments and Amendment
In the previous Office Action, the Applicants were reminded of MPEP §2163(II)(A).  The remarks accompanying the previous amendments were silent upon where support for the previously filed amendments would be found in the originally filed application.  Similarly in this current response, the current response and newly filed amendments again have not pointed out where the new (or amended) claim[s] are supported, nor does there appear to be a explicit written description of the claim limitation “a through via disposed in the first wiring layer and that penetrates through an interface between the first wiring layer and the first semiconductor layer and the bonding interface to electrically connects the first structure and the second structure to each other” in the application as filed.  A proper response is requested.  See also MPEP § 714.02 and 

The remarks merely restate the amendments and point Kao stating that Kao doesn’t teach the recited amendments.  These arguments are not persuasive, as the particular interpretation of the claims is not clearly understood.  The claims now recite two distinct interfaces “an interface” and a “bonding interface”.  These interfaces are not clearly and explicitly defined by the claim language.  
Do to the lack of discussion in the remarks point to where support for the new limitations may be found, “an interface” is not clearly understood.  This limitation is ambiguous and could be any interface between the first semiconductor layer and the first wiring layer.  As best understood from the Applicant’s figures, Kao depicts elements which may be interpreted as the same.  See marked up one to one matching between Applicant’s figure 10 and Kao’s fig 2C


    PNG
    media_image1.png
    758
    1146
    media_image1.png
    Greyscale


	
	



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al.  (US 20180025970 A1) in view of Fang et al. (US 20160307823 A1).

    PNG
    media_image2.png
    552
    391
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    543
    374
    media_image3.png
    Greyscale

Regarding claim 1, Kao et al. discloses a semiconductor device comprising:
a first structure 130 in which a first wiring layer 116 is stacked on
a first semiconductor layer 122;
106/138 in which a second wiring layer 112/226 is stacked on a second semiconductor layer 136, wherein the first semiconductor layer is bonded to the second wiring layer at a bonding interface (i.e. bonding interface between the through via and lower wiring layer.  See below marked up figure. Note that this interface is not clearly defined.  A bond interface exists between two metal contacts such as the via and wire shown in Kao.) between the first semiconductor layer and the second wiring layer (Kao et al. Fig. 2C); and
a through via disposed in the first wiring layer and that penetrates through an interface (i.e. interface at the bottom surface of semiconductor layer 122, can be clearly viewed/identified in figure 7F) between the first wiring layer and the first semiconductor layer to the bonding interface (ie. the interface between the trough via and lower wiring layer) to electrically connects the first structure and the second structure to each other,

wherein the through via penetrates through an embedded oxide film of the first
semiconductor laver (See Marked up figure below),  
 
    PNG
    media_image4.png
    197
    460
    media_image4.png
    Greyscale

wherein, in a cross sectional view, at least part of the embedded oxide film isolates a source and a drain 244 of a transistor disposed in the first semiconductor layer 122.

For further clarity of claim interpretation with regards to Kao et al. see the following one to one matching between Kao fig. 2C and Applicant’s provided figure 10

 .

    PNG
    media_image1.png
    758
    1146
    media_image1.png
    Greyscale


	Alternatively, regarding the “bonding interface” a boning interface of Kao is also located at element 214 which is the interface between structure 110 and 102, at the interface between  . If this interface is considered the bonding interface, then the via of Kao does not extend all the way to the interface 214.  None the less this option would be obvious to one of ordinary skill in the art at the time of the invention.  For support of this assertion see Fang et al. Fig. 5.

    PNG
    media_image5.png
    591
    678
    media_image5.png
    Greyscale

As shown in figure 5 of Fang, a analogous through via 102 may connect a first wiring 405layer passing though a first semiconductor layer 101 surrounded by dielectric/insulation 407 material and connect to secondary wiring layers at a bonding interface (figs 3-4 demonstrate the intended bonding of the through viato further components (i.e. 409 in fig. 5).
	In view of Fang one of ordinary skill in the art would recognize the obvious capability of extending the through vie to the interface of the dielectric layer and the second wiring layer, as Fang explicitly demonstrates this option.  The device of Fang is directly analogous to the bonded structures of Kao.  As shown a though via as claimed is known to extend all the way to a interface between two distinct structure levels.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the via of Kao with via extending to the interface between structures as taught by Fang, since simple substitution of one known element for another to obtain predictable results of providing a directed electrical through 


Regarding claim 2, Kao et al. in view of Fang disclose a semiconductor device according to claim 1, wherein the through via induces  using the same conductive metal as conductive metal of a contact electrode which connects a wire arranged in the first wiring layer to the transistor (Kao ¶14 –  Throughout the written description of Kao list Aluminum, tungsten, Copper are listed as a preferred metal selected for the wiring and vias.  There is no explicit statement that the wiring lines are each formed of different materials, thus at a minimum one of ordinary skill in the art would at least find it obvious to use the same material for the generic purpose of simplification. ).

Regarding claim 3, Kao et al. in view of Fang disclose a semiconductor device according to claim 1, wherein the through via includes the same conductive metal as conductive metal of a wire arranged in the first wiring layer (fig. 3 –see regarding claim 2),

Regarding claim 4, Kao et al. in view of Fang disclose a semiconductor device according to claim 1, wherein a thickness of the first semiconductor layer penetrated by the through via is substantially the same as a thickness of the embedded oxide film (fig. 2C – the isolation spans the entire distance of the semiconductor layer[s], thereby meeting the broad scope.  Note the Applicant’s own disclosure clearly and explicitly demonstrates that the oxide layer is thicker than the semiconductor layer.  See fig. 19 reproduced and marked up below.  The figure explicitly shows a differences in thickness.  For this limitation to have support, the interpretation of the claim language can only be referring the portion/region of the oxide at the thickness of the semiconductor layer.  With this interpretation , it is self evident that the portion of the via which passes thought this region is the same thickness.).

    PNG
    media_image6.png
    556
    680
    media_image6.png
    Greyscale


Regarding claim 5, Kao et al. in view of Fang disclose a semiconductor device according to claim 1, wherein the embedded oxide film in which the through via is formed is deeper than a part of the embedded oxide film that isolates the source an d the drain of the transistor (Kao fig. 2C.  See above regarding claim 4.  This limitation further supports the claim interpretation as applied regarding claim 4.).

Regarding claim 6, Kao et al. in view of Fang disclose a semiconductor device according to claim 1, wherein, the first semiconductor layer of the first structure includes, a semiconductor region of a first conductivity type and a semiconductor region of a second conductivity type type different from the first type are formed differently, (fig. 2C – the substrates have regions doped n-type and regions doped p-type.  This is understood doping required to form a pn junction (diode or transistor).  The depicted transistors and diodes meet the scope of the broad claim language.)  


Regarding claim 10, Kao et al. in view of Fang disclose a semiconductor device according to claim 1, wherein the through via includes a conductor in contact with the embedded oxide film (see regarding claim 1).

Regarding claim 11, Kao et al. in view of Fang disclose a semiconductor device of claim 10, wherein the embedded oxide film is in contact with the source and the drain of the transistor (see regarding claim 1).

Regarding claim 12, Kao et al. in view of Fang disclose a semiconductor device according to claim 1, wherein the second wiring layer comprises a contact electrode electrically connected to the through via at the bonding interface (Kao fig. 2C and Fang Figs 3-4).

Regarding claim 13, Kao et al. in view of Fang disclose a semiconductor device according to claim 1, wherein the second wiring layer comprises one or more gate electrodes of one or more transistors  (Kao fig. 2C).

Regarding claim 14, Kao et al. in view of Fang disclose a semiconductor device according to claim 1, wherein a gate electrode of the transistor is disposed in the first wiring layer  (Kao fig. 2C and Fang Fig. 5).

Regarding claim 15, Kao et al. in view of Fang disclose a semiconductor device according to claim 1, wherein a width of a portion of the embedded oxide film between the through via and semiconductor material of the first semiconductor layer is within a range from about 10nm to about 100nm.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the width  through routine experimentation and optimization to obtain optimal or desired device performance because the width is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective 

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 16, Kao et al. in view of Fang disclose a semiconductor device according to claim 1, wherein a surface of the through via at the bonding interface is coplanar with a surface of the embedded oxide film at the bonding interface  (Kao fig. 2C and Fang Figs 3-5).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al. in view of Fang in view of Or-Back et al. (US 20190057959 A1).

Regarding claims 8 and 9, Kao et al. in view of Fang disclose a imaging element comprising:

a structure in which a first wiring layer is stacked on a first semiconductor layer;
a logic structure (i.e. circuitry) in which a second wiring layer is stacked on a second semiconductor layer, wherein the first semiconductor layer is bonded to the second wiring ]aver at a bonding interface between the first semiconductor layer and the second wiring layer (See regarding claim 1); and
a through via disposed in the first wiring laver and that penetrates through the first semiconductor laver and the bonding interface to electrically connect the sensor structure and the logic structure to each other (See regarding claim 1);
wherein the through via penetrates through an embedded oxide film of the first
semiconductor layer wherein, in a cross sectional view, at least part of the embedded oxide film isolates a source and a drain of a transistor disposed in the first semiconductor layer from surrounding semiconductor material of the first semiconductor layer (See regarding claim 1).

Kao is merely silent upon wherein the structure, on which the first wiring layer is stacked, may function as a sensor.  At the time of the invention this capability was known and used in analogous stacked semiconductor devices.  For support of this see Or-Bach et al. which teaches a analogous stacked structure where the upper semiconductor layers include a “sensor” such that a first structure may include a sensor..  Note that the upper semiconductor layer includes the TSV though a dielectric 
For additional support see Guidash figure 2 which demonstrates the capablility where specifically he first semiconductor layer may be designed to have sensor capability.

    PNG
    media_image7.png
    423
    516
    media_image7.png
    Greyscale

In view of Or-Back and or Guidash, it would be obvious to one of ordinary skill in the art at the time of the invention to modify Kao to include sensor functionality in the first structure and the logic functionality in the second structure, as this functionality was known at the time of the invention when producing stacked structures as claimed.  One of ordinary skill in the act would be capable of modifying the device of Kao to include a sensor layer over the first semiconductor layer or modify the semiconductor layer to be 

When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



2/14/2022
/JARRETT J STARK/          Primary Examiner, Art Unit 2822